Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Status of Rejections 

The previous rejection of claim 4 under 35 USC 112 (a) for lack of written description is withdrawn in view of amendments of the claim by the applicants.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 1-2, with respect to the limitation "almost total destruction of pollutants in wastewater,” there is no guidance in the disclosure about the term “almost.”

Further, lines 4-5, with respect to the limitation "an approximate desired target pH setpoint,” there is no guidance in the disclosure about the term “approximate.” Further, normally a setpoint is a clearly defined value. It is unclear why the desired target pH setpoint needs to be approximate.

Further, line 7, the meaning of the term “cyclically varying” is unclear, because the cycle has not been defined.

Further, line 9, with respect to the limitation "high rates of pollutant destruction,” the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, line 12, there does not appear to be any antecedent basis for the claim term "this cycle of dosing." 

Further, lines 13-14, with respect to the limitation "high rates of reaction of pollutant destruction in the wastewater which are over five times and as much as fifty times higher or more,” recitation of two ratios – “five times” and “fifty times” - creates ambiguity as to which of the two ratios limits the claim. 

Regarding claim 4, it is unclear if the applicants intended to write “the pH value of the electrolytes is cyclically varied about the desired target pH setpoint within a range of 0.25 pH units, the cycle being repeated approximately every fifteen minutes” instead of “the pH value of the electrolytes is cyclically varied about the desired target pH setpoint at a range of 0.25 pH units approximately every fifteen minutes.” 

Claims 3 and 4 are rejected, because they depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al, “Effects of pH Value on Electrochemical Cleaning with Diamond Film Electrode,” Microanodic Technology, Nov. 2007, in view of Carey et al. (Carey), U.S. Patent 5,399,247, Korean patent application publication no. KR 101833833 (hereinafter called Won), and international patent application publication no. WO 1994/004467 (hereinafter called Walsh).

Regarding claims 1 and 4, Bian discloses an electro-oxidation process to decompose organic contaminants in an electrochemical cell containing boron doped diamond electrodes, comprising adjusting pH of electrolytes to vary within a pH range which is controlled to about 0.1 units (reads on less than 0.3 units) about a target pH setpoint (for example, 12.5 in an embodiment), wherein the target pH setpoint and the pH range are optimized to achieve high rates of reaction of pollutant destruction (see abstract, page 1023, right column, paragraphs 2-4). Bian further teaches that when the pH value was in the range of 12-13, the electrolyte had the fastest increase in its oxidation ability, significantly better than an electrolyte of any other pH value (see Fig. 2 and 4; and page 12, 1st paragraph), thus teaching that at the desired target pH setpoint of 12.5, high rates of pollutant destruction are achieved. 

Regarding the limitation of cyclically varying the pH of the electrolytes within a pH range about an approximate desired target pH setpoint, it was known in the art that the process of feedback control usually involves overshoot on one side of a set point and then subsequently overshoot on the other side of the set point. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Bian by cyclically varying the pH of the electrolytes within a pH range about an approximate desired target pH setpoint.

Bian does not disclose that the electrolyte is wastewater, and optimizing the required rate of pH variation to achieve high rates of reaction of pollutant destruction.
Carey discloses a method of electro-oxidation of wastewater being in an electrochemical cell containing boron doped diamond electrodes (see abstract).
Won is directed to an electrochemical water treatment device for removing contaminants from wastewater, and teaches that the electrochemical water treatment device comprises a pH sensor for measuring pH of the waste water; and further teaches that a control unit calculates the pH unit variation rate (d pH / d t) and based on a comparison of the pH change rate with a previously set reference rate of change, controls a direct current power supply of the electrochemical water treatment device (pages 10 and 11).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Bian to be suitable for destroying pollutants in wastewater as taught by Carey, and for optimizing the required rate of pH variation to achieve high rates of reaction of pollutant destruction as taught by Won. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be destruction of pollutants in wastewater as taught by Carey.
The limitation “to achieve high rates of reaction of pollutant destruction in the wastewater which is over five times and as much as fifty times higher or more than that which equates to 100% current efficiency,” is considered to be an intended result and would be reasonably expected to be achieved because the method taught by Bian in view of Carey and Won meets all the claimed steps.
Bian in view of Carey and Won does not explicitly teach dosing acid to decrease pH and dosing alkali to increase pH and repeating this cycle of dosing until desired results are attained, and cyclically varying the pH of the electrolytes within a pH range.
Walsh teaches a process for pH adjustment of a stream, the process comprising feedback control by which the measured pH of the solution within the tank controls the addition of often both acid and alkali in order to ensure that the pH is correctly adjusted (see page 3, lines 14-20). Walsh further teaches that addition of alkali leads to overshoot of the set point and then to lower the pH towards set point further addition of acid is required (see page 3, lines 1-7). It is evident that alternate dosing of alkali and acid to a stream as taught by Walsh would result in cyclic variation of the pH of the electrolytes within a pH range.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Bian in view of Carey and Won by dosing acid to decrease pH and dosing alkali to increase pH and repeating this cycle of dosing until desired results are attained, and cyclically varying the pH of the electrolytes within a pH range as taught by Walsh. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 3, it was known in the art that different pH levels are suitable for different electrooxidation reactions.

Response to Arguments and Declaration Under 37 C.F.R. 1.132

Many of Applicant’s arguments in the Remarks and Declaration with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. Other pertinent arguments are addressed below. 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 5, 1st paragraph, of their Arguments dated 03/01/2022 that Bian does not teach or even suggest cyclically varying the pH of the electrolytes within a pH range about an approximate desired target pH setpoint in order to optimize time spent at a precise pH window so that high rates of pollutant destruction in wastewater are achieved. Applicants' arguments are not persuasive, because Bian teaches that when the pH value was in the range of 12-13, the electrolyte had the fastest increase in its oxidation ability, significantly better than an electrolyte of any other pH value (see Fig. 2 and 4; and page 12, 1st paragraph), thus teaching that at the desired target pH setpoint of 12.5, high rates of pollutant destruction are achieved. Regarding the issue of cyclically varying the pH of the electrolytes within a pH range about an approximate desired target pH setpoint, Walsh teaches that addition of alkali leads to overshoot of the set point and then to lower the pH towards set point further addition of acid is required (see page 3, lines 1-7). It is evident that alternate dosing of alkali and acid to a stream as taught by Walsh would result in cyclic variation of the pH of the electrolytes within a pH range.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue that Bian does not teach or even suggest dosing acid to decrease pH and dosing alkali to increase pH and repeating this cycle of dosing until desired results are attained. Applicants' arguments are not persuasive, because Walsh teaches a process for pH adjustment of a stream, the process comprising feedback control by which the measured pH of the solution within the tank controls the addition of often both acid and alkali in order to ensure that the pH is correctly adjusted (see page 3, lines 14-20).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue that Bian neither teaches or suggests the high rates of reaction of pollutant destruction in wastewater which are over five times and as much as fifty times higher or more compared to when pH is not closely controlled around the approximate desired target pH setpoint and when pH is not cyclically varied at a required rate around the approximate desired target pH setpoint, as required by claim 1. Applicants' arguments are not persuasive, because Bian teaches that the oxidation ability is 5 times higher at pH 12 than the oxidation ability at pH 11 (see page 12, last paragraph).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SALIL JAIN/Examiner, Art Unit 1795